



EXHIBIT 10.40


SECOND AMENDMENT
THIS SECOND AMENDMENT, dated as of April 28, 2017 (this “Amendment”), amends the
Credit Agreement, dated as of March 31, 2015 (as amended by that certain First
Amendment, dated as of November 3, 2015, and as further amended by this
Amendment, the “Credit Agreement”), among SPIRIT REALTY, L.P., a Delaware
limited partnership (the “Borrower”), various financial institutions (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein have the respective meanings ascribed thereto in the
Credit Agreement.
WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement; and
WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein;
NOW, THEREFORE, the parties hereto agree as follows:
Section 1Amendments. On and as of the Effective Date (as defined below):
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition thereto in the appropriate alphabetical order:
“Term Loan Agreement” means, the Term Loan Agreement, dated as of November 3,
2015 by and among the Borrower, Bank of America, N.A., as administrative agent
and the various financial institutions party thereto.
(b)The definition of “Eligible Asset” in Section 1.1 of the Credit Agreement is
hereby amended by adding “(other than as permitted by Section 10.2)” immediately
after the end of clause (e)(ii) therein.
(c)Clause (a) of the definition “Total Asset Value” in Section 1.1 of the Credit
Agreement is hereby amended by adding “other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition)” immediately after
the word “Lien” therein and adding “(except for those permitted under Section
10.2)” immediately after the words “Negative Pledge” therein.
(d)Clause (b) of the definition “Unencumbered Asset Value” in Section 1.1 of the
Credit Agreement is hereby amended by adding “other than a Permitted Lien (but
not any Permitted Lien described in clause (g) of such definition)” immediately
after the word “Lien” therein and adding “(except for those permitted under
Section 10.2)” immediately after the words “Negative Pledge” therein.
(e)Clause (d) of the definition “Unencumbered Asset Value” in Section 1.1 of the
Credit Agreement is hereby amended by adding “other than a Permitted Lien (but
not any Permitted Lien described in clause (g) of such definition)” immediately
after the word “Lien” therein and adding “(except for those permitted under
Section 10.2)” immediately after the words “Negative Pledge” therein.





--------------------------------------------------------------------------------





(f)The definition of “Unencumbered Pool Asset” in Section 1.1 of the Credit
Agreement is deleted in its entirety and replaced with the following:
“Unencumbered Pool Asset” means any Property or Hybrid Asset that is (a) owned
directly or indirectly by Spirit REIT, the Borrower or a wholly owned Subsidiary
of Spirit REIT, (b) not subject to a lien that secures Indebtedness of any
person or entity, other than the Permitted Liens (but not Permitted Liens
described in clause (g) of such definition) and (c) not subject to any Negative
Pledge, except for those permitted under Section 10.2.
(g)Section 10.2 of the Credit Agreement is deleted in its entirety and replaced
with the following:
10.2    Negative Pledge.


The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Asset or any direct or indirect ownership interest of the
Borrower or Spirit REIT in any Person owning any Unencumbered Pool Asset, now
owned or hereafter acquired, except for Permitted Liens (but not Permitted Liens
described in clause (g) of such definition) or (b) permit any Unencumbered Pool
Asset or any direct or indirect ownership interest of the Borrower or Spirit
REIT in any Person owning an Unencumbered Pool Asset, to be subject to a
Negative Pledge, except for any Negative Pledge contained in (i) the Term Loan
Agreement (and the provisions thereof) or (ii) any other agreement (or provision
thereof) in favor of the holders of Indebtedness that is pari passu with the
Obligations on terms no more onerous in any material respect than those set
forth in this Agreement. Prior to securitization, the Borrower shall not, and
shall not permit any Warehouse Entity to, (a) create, assume, incur, permit or
suffer to exist any Lien on any asset of such Warehouse Entity or any direct or
indirect ownership interest of the Borrower or Spirit REIT in any Person owning
such asset, now owned or hereafter acquired, except for Permitted Liens (but not
Permitted Liens described in clause (g) of such definition) or (b) permit any
asset of such Warehouse Entity or any direct or indirect ownership interest of
the Borrower or Spirit REIT or in any Person owning such asset, to be subject to
a Negative Pledge, except for any Negative Pledge contained in (i) the Term Loan
Agreement (and the provisions thereof) or (ii) any other agreement (or provision
thereof) in favor of the holders of Indebtedness that is pari passu with the
Obligations on terms no more onerous in any material respect than those set
forth in this Agreement.
Each Lender executing this Agreement waives any Default or Event of Default
arising as a result of the Negative Pledge set forth in the Term Loan Agreement
with respect to the Unencumbered Pool Assets and any direct or indirect
ownership interest of the Borrower or Spirit REIT or in any Person owning the
Unencumbered Pool Assets. The waiver set forth in this Section 1 is expressly
limited to the terms set forth above and shall not constitute a waiver of any
other provision of the Credit Agreement.
Section 2Representations and Warranties. The Borrower represents and warrants to
the Administrative Agent and the Lenders that, after giving effect to this
Amendment:
(a)each representation and warranty made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, is true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects)





--------------------------------------------------------------------------------





on and as of the date hereof with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement; and
(b)no Default or Event of Default exists.
Section 3Effectiveness. This Amendment shall become effective as of the date
first written above (the “Effective Date”) when the Administrative Agent shall
have received counterparts of this Amendment executed by the Borrower, the
Administrative Agent and the Requisite Lenders.
Section 4Miscellaneous.
(a)Continuing Effectiveness, etc. As amended hereby, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby.
(b)General. The provisions of Sections 13.2 (Expenses), 13.5 (Successors and
Assigns), Section 13.9 (Indemnification), 13.12 (Governing Law) and 13.13
(Counterparts) of the Credit Agreement are incorporated into this Amendment as
if fully set forth herein, mutatis mutandis.
(c)Credit Agreement Unaffected. Each reference to the Credit Agreement or in any
other Loan Document shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as herein otherwise specifically provided,
all provisions of the Credit Agreement shall remain in full force and effect and
be unaffected hereby. This Amendment is a Loan Document.
[Signature Pages Follow]







--------------------------------------------------------------------------------









Delivered as of the day and year first above written.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:     
Name:     
Title:     








































































[Signature Page to Second Amendment]
|





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:     
Name:
Title:














































[Signature Page to Second Amendment]





--------------------------------------------------------------------------------











_________________________, as a Lender
By:     
Name:
Title:










































[Signature Page to Second Amendment]



